                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


UNITED STATES OF AMERICA

VS.                                             CASE NO: 6:18-cr-134-Orl-40DCI

VINCENT SAVARESE
                                        /

                                        ORDER

      This cause is before the Court on Defendant Vincent Savarese’s Motion to Find

the Final Two Sentences of 18 U.S.C. § 3583(k) Unconstitutional As Written And As

Applied. (Doc. 30). The Government filed a Response in Opposition, (Doc. 31), and the

matter is ripe for adjudication. After carefully considering the arguments advanced by the

parties, Defendant Savarese’s motion is denied.

I.    BACKGROUND

      On April 23, 2008, Defendant Savarese was indicted by a federal grand jury sitting

in Utah. (Doc. 1-1). He was charged with possession of child pornography in violation of

18 U.S.C. § 2252A(A)(5)(B). (Doc. 1-2). Defendant Savarese ultimately entered a plea of

guilty and was sentenced to 78 months in the custody of the Bureau of Prisons to be

followed by a 10-year term of supervised release. (Doc. 1-1, entry 31). Supervision over

Defendant Savarese was transferred to the Middle District of Florida on June 7, 2018,

(Doc. 1), and supervision was accepted on June 19, 2018. (Doc. 4). One week later, the

United States Probation Office filed a Petition on Violations of Supervised Release,

charging that Defendant Savarese violated his supervised release by possessing child

pornography. (Doc. 6).
       The Magistrate Judge conducted a preliminary hearing and found probable cause

to believe the offenses charged in the Petition on Violations of Supervised Release had

been committed by the Defendant. (Doc. 17). A Superseding Petition was submitted on

October 25, 2018, clarifying that the new criminal conduct is a federal offense under

Chapter 109A, 110 or 117, or sections 1201 or 1591. (Doc. 28). The Petition provides the

Court shall impose a term of not less than five (5) years imprisonment in accordance with

18 U.S.C. § 3583(k) if the violations are found to have been committed by Defendant at

the Final Hearing on Revocation. (Id. at p. 2).

       Defendant is charged with a grade “B” violation as defined by USSG § 7B1.1(a)(2),

and he falls within criminal history category I, resulting in an advisory sentence of between

4 and 10 months imprisonment per USSG § 7B1.4(a), but for 18 U.S.C. § 3583(k). (Doc.

28, p. 2). Since the underlying offense of conviction is a Grade C felony, Defendant would

face a maximum statutory term of 2 years imprisonment pursuant to 18 U.S.C. §

3583(b)(2), again but for 18 U.S.C. § 3583(k). That is, where the offense of conviction is

possession of child pornography, § 3583(k) provides for a five-year mandatory sentence

when the supervised individual commits an offense under chapter 110, overriding the

otherwise applicable two-year statutory maximum. The operative statute establishing the

five-year mandatory sentence reads as follows:

              (k) Notwithstanding subsection (b), the authorized term of
              supervised release for any offense under section 1201
              involving a minor victim, and for any offense under section
              1591, 1594(c), 2241, 2242, 2243, 2244, 2245, 2250, 2251,
              2251A, 2252, 2252A, 2260, 2421, 2422, 2423, or 2425, is any
              term of years not less than 5, or life. If a defendant required to
              register under the Sex Offender Registration and Notification
              Act commits any criminal offense under chapter 109A, 110, or
              117, or section 1201 or 1591, for which imprisonment for a
              term longer than 1 year can be imposed, the court shall revoke




                                              2
                the term of supervised release and require the defendant to
                serve a term of imprisonment under subsection (e)(3) without
                regard to the exemption contained therein. Such term shall
                not be less than 5 years.

18 U.S.C. § 3583(k).

         The Defendant argues the portions of the statute requiring a mandatory five-year

sentence violate his Fifth and Sixth Amendment rights, “because (1) they strip the

sentencing judge of discretion to impose punishment within the statutorily prescribed

range and (2) they impose heightened punishment on sex offenders expressly based, not

on their original crimes of conviction, but on new conduct for which they have not been

convicted by a jury beyond a reasonable doubt and for which they may be separately

charged, convicted, and punished.” (Doc. 30, ¶ 12).

II.      DISCUSSION

         The parties agree that the Sixth Amendment right to a jury trial does not apply to

a hearing on a petition to revoke a defendant’s supervised release, because revocation

of supervised release is treated “as part of the penalty for the initial offense.” Johnson v.

United States, 529 U.S. 694, 700 (2000); see also United States v. Zinn, 321 F.3d 1084,

1088 (11th Cir. 2003), cert. denied 540 U.S. 839 (2003) (holding supervised release is

part of the original sentence). Since the punishment imposed by a revocation of

supervised release relates to and is part of the penalty of the original offense, the Due

Process requirement of proof beyond a reasonable doubt is also inapplicable, and the

Court may order revocation employing a preponderance of the evidence standard. United

States v. Cunningham, 607 F.3d 1264, 1266-68 (11th Cir. 2010). 1



1     The Government cites a collection of opinions from nine (9) Circuit Courts supporting
      this proposition. (Doc. 31, p. 8).



                                              3
       The Supreme Court in Johnson held that “in order to avoid serious constitutional

concerns, revocations of supervised release must be viewed as punishment for the

original crime of conviction, not as punishment for the violation of the conditions of

supervised release.” Johnson, 529 U.S. at 700. The issue presented here is whether the

§ 3583(k)’s mandatory minimum five-year sentence—where the offense of conviction

lacks a mandatory minimum—punishes at least in part the new offense conduct and is

not limited to imposing punishment for the original crime of conviction.

       In support of their constitutional challenge, the defense relies upon United States

v. Haymond, 869 F.3d 1153 (10th Cir. 2017), cert. granted, (No. 17-1672), (Oct. 26, 2018).

The issue before the Tenth Circuit in Haymond is the same issue that confronts this Court.

In Haymond, the court concluded that § 3583(k) violates the Fifth and Sixth Amendments

because:

              . . . (1) it strips the sentencing judge of discretion to impose
              punishment within the statutorily prescribed range, and (2) it
              imposes heightened punishment on sex offenders expressly
              based, not on their original crimes of conviction, but on new
              conduct for which they have not been convicted by a jury
              beyond a reasonable doubt and for which they may be
              separately charged, convicted, and punished.

Haymond, 869 F.3d at 1162. The court found § 3583(k) to be unconstitutional because it

“increases the mandatory minimum penalty to which a defendant may be subjected, and

does so based on facts not found by the jury.” Id. The decision acknowledged that neither

Apprendi v. New Jersey, 530 U.S. 466 (2000) nor Alleyne v. United States, 570 U.S. 99

(2014), apply to revocation proceedings. Id. at 1163.

       However, the Circuit Court found compelling that § 3583(k) “unquestionably

increased the mandatory minimum sentence of incarceration to which [the defendant]

was exposed from no years to five years, yet the jury did not make the factual finding



                                             4
required to change his statutorily prescribed sentencing range.” Haymond, 869 F.3d at

1164. That is, the offense of conviction—as in the instant case—does not provide for a

mandatory minimum and has a maximum statutory sentence of ten years. The revocation

of supervised release for the specific offense of having violated chapter 110, which

includes 18 U.S.C. § 2252A, triggers a mandatory minimum sentence of five years which

is not present in the offense of conviction. Accordingly, § 3583(k) increased the sentence

by imposing a mandatory minimum sentence not present in the offense of conviction.

       The court noted § 3583(k) “impermissibly requires a term of imprisonment based

not on the original crime for which the defendant was properly convicted, but instead on

the commission of a new offense—namely ‘any criminal offense under chapter 109A, 110,

or 117, or section 1201 or 1591, for which imprisonment for a term of longer than 1 year

can be imposed.’” Haymond, 869 F.3d at 1165. The court concluded that “[b]y separating

these crimes from other violations [which could prompt revocation], § 3583(k) imposes a

heightened penalty that must be viewed, at least in part, as punishment for the

subsequent conduct—conduct for which the defendant has not been tried by a jury or

found guilty beyond a reasonable doubt.” Id. at 1166. Unlike virtually any other

transgression by the defendant which results in a maximum sentence of 2 years and

leaves intact the sentencing judge’s discretion to impose a lesser punishment, a finding

that the defendant committed one of the enumerated offenses listed in § 3583(k)

mandates a five-year sentence.

       The court highlighted this distinction as proof that the mandatory minimum

sentence required by § 3583(k) amounts to punishment “not based on the original crime

of conviction, but on the nature of the subsequent violative conduct.” Id. After concluding




                                            5
the five-year mandatory sentence punishes the new offense conduct and not merely the

offense of conviction, the court held § 3583(k) violates the Fifth and Sixth Amendments

“because it punishes the defendant with reincarceration for conduct of which he or she

has not been found guilty by a jury beyond a reasonable doubt.” 2 Id.

       The Haymond dissent notes that “[w]ere the court correct, the problem it identifies

seems like it would be true of all revocation proceedings: if a defendant is sentenced to

any term of supervised release, the fact that the . . . defendant [can] be sent back to prison

for an additional term means that ‘the penalty to which a defendant may be subjected’

has been increased based on facts not found by a jury.” Id. at 1169 (Kelly, J., concurring

in part and dissenting in part). The dissent reasons that the majority views § 3583(k) as

punishing the new sex offense and not just the offense of conviction, thereby implicating

Sixth Amendment protections traditionally absent in revocation proceedings, remarking

that “the distinction, apparently, is that the terms of revocation differ based on what kind

of new crime the defendant committed.” Id. at 1170. The dissent found this distinction

unpersuasive:

              But I see no reason why Congress cannot make that
              distinction. As the Sentencing Guidelines explain, under the
              ‘breach of trust’ theory applicable to the revocation of
              supervised release, ‘the nature of the conduct leading to the
              revocation [can] be considered in measuring the extent of the
              breach of trust.’ U.S. Sentencing Manual § 7A3(b) (2016). In
              my view, Congress can determine that the commission of
              certain crimes constitutes a more serious breach of trust
              warranting a longer term of revocation. Doing so does not
              thereby make the revocation proceeding a new criminal
              prosecution . . .



2   The court also observed that § 3583(k) raises the possibility that a defendant would
    be charged and punished twice for the same conduct in violation of the Fifth
    Amendment. Haymond, 869 F.3d at 1167 (plurality).



                                              6
Id. at 1171.

       This Court agrees with the analysis advanced by the dissent in Haymond and does

not find the majority’s analysis compelling. Supervised release is governed by § 3583,

which provides that the Court “shall order, as an explicit condition of supervised release,

that the defendant not commit another Federal, State, or local crime during the term of

supervision.” § 3583(d). It is therefore clearly envisioned that separate criminal conduct

may be considered as a basis for revocation of supervised release without that separate

criminal conduct being the object of the punishment. See id.

       When the Court revokes a defendant’s term of supervised release, the defendant

may be ordered to serve in prison all or part of the term of supervised release “without

credit for time previously served on postrelease supervision.” § 3583(e)(3). The Court

may order up to five years in prison when the offense of conviction was a class A felony,

no more than 3 years for a class B felony, and up to 2 years in prison for a class C or D

felony. Id. If a defendant received the maximum statutory sentence for the offense of

conviction, the sentence imposed for revocation of supervised release certainly exceeds

the statutory maximum for the offense of conviction, again without implicating the

protections afforded by the Fifth or Sixth Amendments.

       Similarly, the supervised release statute provides for the mandatory revocation of

supervised release with a mandatory term of imprisonment when the defendant

possesses a controlled substance while on supervision, possesses a firearm, refuses to

participate in drug testing, or tests positive for a controlled substance more than 3 times

over the course of 1 year. § 3583(g)(1-4). While these offenses may be completely

unrelated to the offense of conviction, and some may support an independent prosecution




                                            7
(for example, felon-in-possession of a firearm), the Court “shall revoke the term of

supervised release and require the defendant to serve a term of imprisonment not to

exceed the maximum term of imprisonment authorized under subsection (e)(3).” Id. As

discussed in the dissenting opinion in Haymond, Congress can determine that the

commission of certain crimes constitute a breach of trust so serious that incarceration is

mandatory. On that sliding-scale of culpability, Congress has concluded that an individual

who is on supervised release for possessing child pornography, or one of the other

enumerated sex crimes, and who repeats the conduct while on supervision has engaged

in a serious breach of trust that warrants a five-year sentence. If a judge may impose

some term of incarceration for failing to cooperate in drug testing without offending the

Constitution, the imposition of a longer sentence for a more serious breach of trust

likewise does not offend the Fifth or Sixth Amendments.

III.   CONCLUSION

       Simply put, the mere fact that a five-year sentence is required when a serious

breach of trust has been perpetrated by a defendant who is on supervised release does

not convert the punishment into a sentence for the new offense conduct and, thereby,

does not implicate the right to a jury verdict beyond a reasonable doubt. This Court agrees

with the opinion issued in United States v. Carpenter, No. 2:09–cr–36, 2017 WL 6032985

(M.D. Fla. Dec. 6, 2017), that neither Apprendi nor Alleyne apply and there is no right to

trial by jury with the attendant heightened burden of proof in a revocation of supervised

release proceeding. The Court also notes that notwithstanding its discretion in applying

the Sentencing Guidelines, the Court may not disregard a mandatory minimum sentence.

Congress has the authority to deem certain conduct as serious enough to warrant a




                                            8
mandatory minimum sentence and, absent a valid constitutional challenge, this Court is

duty-bound to follow the law.

      For the foregoing reasons, it is ORDERED AND ADJUDGED that Defendant’s

Motion to Find the Final Two Sentences of 18 U.S.C § 3583(k) Unconstitutional As Written

And As Applied (Doc. 30) is DENIED.

      DONE AND ORDERED in Orlando, Florida on December 13, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                           9
